 



PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (herein so called) is entered into on March , 2007 by
BRETT FARYNIARZ (“Pledgor”), in favor of MBI FINANCIAL, INC., a Nevada
corporation (“Pledgee”).
W I T N E S E T H
     1. Pledgor is the owner of the capital stock or other ownership interests
of the corporation (the “Issuer”) set forth on Exhibit A attached hereto (all
such shares being herein referred to as the “Pledged Shares”).
     2. Pledgor, as maker, and Pledgee, as payee, have entered into that certain
Promissory Note dated of even date herewith (as amended, supplemented, restated,
renewed, or extended from time-to-time, the “Note”), in which Pledgor promises
to pay to the order of Pledgee the original principal amount of $368,000.00 (the
“Loan”).
     3. Pledgor wishes to provide collateral security for the Secured
Indebtedness (as hereinafter defined) in the form of a pledge of the Pledged
Collateral (as hereinafter defined), as required by the Note.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used herein which are defined
in the Note shall have the same meanings when used herein unless the context
hereof shall otherwise require or provide. In addition, for the purposes of this
Pledge Agreement, the following terms shall have the respective meanings
assigned to them in this Section 1:
     “Code” hall have the meaning assigned to it in Section 7(a) hereof.
     “Collateral Documents” means this Pledge Agreement, UCC-1 Financing
Statements, if any, and other collateral agreements executed in connection
herewith and securing payment of the Note.
     “Loan Documents” means the Note, the Collateral Documents, and any
agreements, documents (and with respect to the Note, any modifications,
amendments, renewals, extensions, or restatements thereof), or certificates at
any time executed or delivered pursuant to the terms of the Note.
     “Note” shall have the meaning assigned to it in the recitals.
     “Pledged Collateral” shall have the meaning assigned to it in Section 2
hereof.
     “Pledged Shares” shall have the meaning assigned to it in the recitals.
     “Secured Indebtedness” shall mean all indebtedness, obligations, and
liabilities described or referred to in clauses (a) through (d) below:

  (a)   the Loan;     (b)   other obligations of Pledgor under the Note;

Pledge Agreement

1



--------------------------------------------------------------------------------



 



     (c) all fees and expenses, including, without limitation, all reasonable
attorneys’ fees and legal expenses incurred by Pledgee to preserve and maintain
the Pledged Collateral, collect the obligations herein described, and enforce
any of the Loan Documents; and
     (d) all extensions, renewals, amendments, and modifications of any of the
foregoing.
     SECTION 2. Pledge. As collateral security for the payment and performance
of the Secured Indebtedness, Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over, and delivers unto Pledgee, and hereby grants Pledgee a
lien and security interest in, the following:
     (a) the Pledged Shares and the certificates representing the Pledged
Shares, and all cash, securities, dividends, increases, distributions, and
profits received therefrom or in connection therewith, including distributions
or payments in partial or complete liquidation or redemption, or as a result of
reclassifications, readjustments, reorganizations, or changes in the capital
structure of the Issuer thereof (provided, however, that, without the prior
written consent of Pledgee, Pledgor shall not participate in any vote
authorizing any such change in the capital structure of the Issuer), and any
other property at any time and from time-to-time received, receivable, or
otherwise distributed or delivered to Pledgee, and all rights and privileges
pertaining thereto;
     (b) all securities hereafter delivered to Pledgee in substitution for, or
in addition to, any of the foregoing, all certificates representing or
evidencing such securities, and all cash, securities, instruments, documents,
dividends, increases, distributions, and profits received therefrom, and any
other property at any time and from time-to-time received by, receivable by, or
otherwise distributed or delivered to Pledgee in respect of or in exchange for
any or all of the property described;
     (c) all subscriptions, warrants, options, and any other rights issued now
or hereafter by the Issuer of the Pledged Shares or any other person whatsoever
upon or in connection with the Pledged Shares and any part of the Pledged
Collateral; and
     (d) all products and proceeds of the foregoing and all general intangibles
and contract rights related thereto, including without limitation, all revenues,
distributions, dividends, property, registration rights, contract rights, and
other rights and interests that Pledgor is, or may hereafter become, entitled to
receive on account of any collateral described in subsections 2(a) through (d);
(all such Pledged Shares, certificates, securities, instruments, documents,
dividends, increases, distributions, profits, intangibles, contract rights, and
other property being herein collectively called the “Pledged Collateral”).
Pledgor shall forthwith deliver to Pledgee all subscriptions, warrants, options,
and all such other rights, and upon delivery to Pledgee, Pledgee shall hold such
subscriptions, warrants, options and other rights as additional collateral
pledged to secure the Secured Indebtedness; provided, however, that if Pledgee
determines, in its sole discretion, that the value of any such subscriptions,
warrants, options, or other rights shall terminate, expire, or be materially
reduced in value by holding the same as Pledged Collateral, Pledgee shall have
the right (but not the obligation), in its sole discretion after sending written
notice to Pledgor, to sell or exercise the same, and if exercised, then the
monies disbursed by Pledgee in connection therewith shall become part of the
Secured Indebtedness and all of the stock, securities, evidences of
indebtedness, and other items so acquired shall become part of the Pledged
Collateral;
Pledge Agreement

2



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD the Pledged Collateral, together with all rights,
titles, interests, privileges, and preferences appertaining to or incidental
thereto, unto Pledgee, its successors, and assigns, forever subject, however, to
the terms, covenants, and conditions hereafter set forth.
     SECTION 3. Pledgee as Custodian. Pledgee (or an agent designated by
Pledgee) shall have physical possession of the certificates or instruments
representing or evidencing the Pledged Collateral. Pledgor agrees that either
(a) all certificates representing Pledged Shares shall be registered in the
appropriate stock record books in the name of Pledgee or a nominee or nominees
of Pledgee and, in either such case, such registration shall reflect that the
registered owner is acting as agent on behalf of Pledgee, or (b) in lieu of or,
at Pledgee’s option, in addition to presently registering the Pledged Collateral
in the name of Pledgee or its nominee as provided in clause (a) above, Pledgor
will deposit with Pledgee, along with the certificates or instruments
representing or evidencing the Pledged Collateral, duly executed stock powers in
favor of Pledgee or its nominee. In addition, Pledgee shall at all times have
the right to exchange certificates or instruments representing or evidencing the
Pledged Collateral for certificates or instruments of smaller or larger
denominations for any purpose consistent with its performance of this Pledge
Agreement.
     SECTION 4. Representations and Warranties. Pledgor hereby represents and
warrants that: (a) Pledgor is the sole legal and beneficial owner of the Pledged
Collateral free and clear of all liens, charges, pledges, encumbrances, and
security interests of every kind and nature, other than liens and security
interests in favor of Pledgee; (b) each Pledged Share has been validly
authorized, issued, and is fully paid and nonassessable; (c) Pledgor has good
right and lawful authority to pledge the Pledged Collateral in the manner hereby
done or contemplated; (d) no consent or approval of any governmental authority,
or of any securities exchange, is necessary to effect the validity of the rights
created hereunder which have not been obtained; (e) except for any financing
statement which may have been filed by Pledgee, no financing statement covering
the Pledged Collateral, or any part thereof, has been filed with any filing
officer or office; (f) no security agreement covering the Pledged Collateral, or
any part thereof, has been made and no security interest, other than the one
herein created, has attached or been perfected in the Pledged Collateral or any
part thereof; (g) the execution, delivery, and consummation of this Pledge
Agreement will not violate any law, regulation, mortgage, contract, instrument,
judgment, or decree applicable to or binding on Pledgor; and (h) the information
or statements given to Pledgee by Pledgor in the Loan Documents is true,
complete, and accurate in all material respects, and Pledgor will immediately
notify Pledgee of any change in such information. The delivery at any time by
Pledgor to Pledgee of additional Pledged Collateral shall constitute a
representation and warranty by Pledgor that, with respect to such Pledged
Collateral and each item thereof, the matters heretofore warranted in clauses
(a) through (h) immediately above are true and correct in all material respects
at, and as if they were made at, the date of such delivery.
     SECTION 5. Covenants.
     (a) Additional Documents and Information. Pledgor covenants and agrees to:
(i) from time-to-time promptly execute and deliver to Pledgee all such stock
powers, assignments, certificates, supplemental writings, financing statements,
and other items and do all other acts or things as Pledgee may reasonably
request in order more fully to evidence and perfect the interest of Pledgee in
the Pledged Collateral; (ii) punctually and properly perform all of Pledgor’s
covenants and duties under any other contract of any kind now or hereafter
existing as security for or in connection with payment of the Secured
Indebtedness (to the extent liable thereon) in accordance with the terms hereof;
(iii) promptly furnish Pledgee with any information or writings which Pledgee
may reasonably request concerning the Pledged Collateral, including, without
limitation, all material non-public information; (iv) allow Pledgee to inspect
all records of Pledgor relating to the Pledged Collateral or to the Secured
Indebtedness, and to make and take away copies of such records; (v) promptly
notify Pledgee of any material change in any fact or
Pledge Agreement

3



--------------------------------------------------------------------------------



 



circumstance warranted or represented by Pledgor in this Pledge Agreement or in
any other writing furnished by Pledgor to Pledgee in connection with the Pledged
Collateral or the Secured Indebtedness; (vi) promptly notify Pledgee of any
claim, action, or proceeding affecting title to the Pledged Collateral, or any
part thereof, or the security interest therein, and, at the request of Pledgee,
appear in and defend, at Pledgor’s expense, any such action or proceeding; and
(vii) promptly, after being requested by Pledgee, pay to Pledgee the amount of
all reasonable expenses, including reasonable attorneys’ fees and other legal
expenses, incurred by Pledgee in perfecting, maintaining, and enforcing the
security interest.
     (b) Proceeds. Should the Pledged Collateral, or any part thereof, ever be
in any manner converted by the Issuer into another type of property, or any
money or other proceeds ever be paid or delivered to Pledgor as a result of
Pledgor’s rights in the Pledged Collateral, then, in any such event, all such
property, money, and other proceeds, except only ordinary cash dividends (unless
and until payable to Pledgee pursuant to Section 6(c) hereof), shall become part
of the Pledged Collateral and shall be delivered to Pledgee by Pledgor.
     (c) Performance by Pledgee. Should any covenant, duty, or agreement of
Pledgor fail to be performed in accordance with its terms hereunder, Pledgee
may, but shall never be obligated to, perform or attempt to perform such
covenant, duty, or agreement on behalf of Pledgor, and any amount expended by
Pledgee in such performance or attempted performance shall become a part of the
Secured Indebtedness. At the request of Pledgee, Pledgor agrees to pay such
amount promptly to Pledgee at Pledgee’s office in Dallas, Texas.
     (d) Negative Covenants. Pledgor covenants and agrees that, without the
prior written consent of Pledgee, Pledgor will not: (i) sell, assign, or
transfer any rights of Pledgor in the Pledged Collateral; (ii) grant any options
or other rights in the Pledged Collateral; or (iii) create any other lien or
security interest in, mortgage, or otherwise encumber the Pledged Collateral, or
any part thereof, or permit the same to be or become subject to any lien,
attachment, execution, sequestration, other legal or equitable process, or any
encumbrance of any kind or character, except the security interest herein
created.
     SECTION 6. Voting Rights, Dividends, Etc., Prior to Default.
     (a) Rights Prior to Default. So long as no Event of Default shall have
occurred after the date hereof and be continuing, and Pledgee shall not have
given written notice to Pledgor of its intention to foreclose upon or otherwise
dispose of the Pledged Collateral, or to exercise its voting rights, if any,
pertaining to the Pledged Collateral:
     (i) Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers relating or pertaining to the Pledged Collateral or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement; provided, however, that Pledgor shall not exercise or refrain from
exercising any such right or power if such action would have a material adverse
effect on the value of the Pledged Collateral or any part thereof.
     (ii) Pledgee shall execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies, powers of attorney, dividend orders, and
other instruments as Pledgor may request for the purpose of enabling Pledgor to
exercise the voting and/or consensual rights and powers which it is entitled to
exercise pursuant to subsection (i) above.
     (b) Termination of Rights. Upon (i) the occurrence of an Event of Default,
and (ii) the giving of written notice by Pledgee to Pledgor of its intention to
(A) foreclose upon or otherwise dispose of the Pledged Collateral or
(B) exercise its voting rights, if any, pertaining to
Pledge Agreement

4



--------------------------------------------------------------------------------



 



the Pledged Collateral, all rights of Pledgor to exercise the voting and/or
consensual rights and powers which it may be entitled to exercise pursuant to
Section 6(a)(i) hereof shall cease, at the option of Pledgee, and all such
rights shall thereupon become vested in Pledgee, who shall have the sole and
exclusive right and authority to exercise such voting and/or consensual rights.
Further, Pledgee shall have the right, at any time after the occurrence of an
Event of Default, to notify and direct the Issuer of the Pledged Collateral to
thereafter make all payments, dividends, and any other distributions payable in
respect thereof directly to Pledgee. The Issuer of the Pledged Collateral making
any such payment or distribution to Pledgee hereunder shall be fully protected
in relying on the written statement of Pledgee that it then holds a security
interest which entitles it to receive such payments and distributions. Any and
all money and other property paid over to or received by Pledgee pursuant to the
provisions of this subsection (b) shall be retained by Pledgee as additional
collateral hereunder and may be applied (and upon Pledgor’s written request all
cash shall promptly be applied) in accordance with the provisions hereof.
     (c) Dividends. Upon the occurrence and during the continuance of an Event
of Default, all cash dividends, returns of capital, or other distributions made
on or in respect of the Pledged Collateral, whether resulting from a
subdivision, combination, or reclassification of the outstanding capital stock
or other ownership interests of the Issuer thereof, received in exchange for the
Pledged Collateral or any part thereof, or as a result of any merger,
consolidation, acquisition, or other exchange of assets to which the Issuer may
be a party or otherwise, and any and all cash and other property received in
exchange for the Pledged Collateral, or received in payment of the principal of
or in redemption of the Pledged Collateral, shall be paid or delivered to
Pledgee.
     SECTION 7. Rights and Remedies of Pledgee Upon and After Default.
     (a) Remedies. Upon the occurrence of an Event of Default, in addition to
any and all other rights and remedies which Pledgee may then have hereunder,
under the Note, under other contracts or agreements between Pledgor and Pledgee,
under applicable law, or under the Uniform Commercial Code as in effect in the
State of Texas (hereinafter called “Code”), or otherwise, Pledgee may, at its
option: (i) declare the entire unpaid balance of principal on the Secured
Indebtedness immediately due and payable, without written notice of demand,
notice of intent to accelerate, notice of acceleration, or presentment, all of
which are hereby waived; (ii) reduce its claim to judgment, foreclose, or
otherwise enforce its security interest in all or any part of the Pledged
Collateral by any available judicial procedure; (iii) after notification, if
any, expressly provided for herein, sell or otherwise dispose of, at the office
of Pledgee or elsewhere, as chosen by Pledgee, all or any part of the Pledged
Collateral, and any such sale or other disposition may be as a unit or in
parcels, by public or private proceedings, and by way of one or more contracts
(it being agreed that the sale of any part of the Pledged Collateral shall not
exhaust Pledgee’s power of sale, but sales may be made from time to time until
all of the Pledged Collateral has been sold or until the Secured Indebtedness
has been paid in full; provided, however that Pledgee shall have no obligation
to sell the Pledged Collateral piecemeal, it being specifically acknowledged
that a sale of all of the Pledged Collateral to one purchaser in a single
transaction shall be conclusively presumed to be commercially reasonable), and
at any such sale it shall not be necessary to exhibit the Pledged Collateral;
(iv) at its discretion, retain the Pledged Collateral in satisfaction of the
Secured Indebtedness whenever the circumstances are such that Pledgee is
entitled to do so under the Code; (v) purchase the Pledged Collateral at any
public sale in accordance with the Code; (vi) purchase the Pledged Collateral at
any private sale in accordance with the Code; and (vii) exercise the rights set
forth in Section 7 hereof in accordance with the Code.
Pledge Agreement

5



--------------------------------------------------------------------------------



 



     (b) Sale of Pledged Collateral. Pledgee is authorized at any sale of the
Pledged Collateral, if it deems it advisable, to restrict the prospective
bidders or purchasers to those persons who will represent and agree that they
are purchasing for their own account, for investment, and not with a view to
distribution or sale of any of the Pledged Collateral. Upon any such sale,
Pledgee shall have the right to deliver, assign, and transfer to the purchaser
thereof the Pledged Collateral so sold. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right of whatsoever
kind, including any equity or right of redemption of Pledgor which hereby
specifically waives, to the fullest extent permitted by applicable law, all
rights of redemption, stay, or appraisal which it has or may have under any rule
of law or statute now existing or hereafter adopted, and such waiver shall be
deemed to have been made after default. Pledgee shall give Pledgor ten
(10) days’ written notice of its intention to make any such public or private
sale or sale at broker’s board or on a securities exchange. Such notice, in case
of sale at broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Collateral, or that portion thereof so being sold, which will first be offered
for sale at such board or exchange. Pledgee shall have no obligation to disclose
or provide any information concerning the Issuer or the Pledged Collateral to
prospective purchasers of the Pledged Collateral other than information in its
possession at such time, and Pledgor agrees and acknowledges that it shall be
commercially reasonable for any notices of any such sale, published or
otherwise, to specifically so state. At any such sale the Pledged Collateral may
be sold in one lot as an entirety or in separate parcels, as Pledgee may elect,
and any such election shall be presumed to be commercially reasonable. Pledgee
shall not be obligated to make any such sale pursuant to any such notice.
Pledgee may, without notice or publication, adjourn any public or private sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned. In case of any sale of all or any part of
the Pledged Collateral on credit or for future delivery, the Pledged Collateral
so sold may be retained by Pledgee until the selling price is paid by the
purchaser thereof, but Pledgee shall not incur any liability in case of the
failure of such purchaser to take and pay for the Pledged Collateral so sold,
and, in case of any such failure, such Pledged Collateral may again be sold upon
like notice. Pledgee may also, at its discretion, proceed by a suit or suits at
law or in equity to foreclose the pledge and sell the Pledged Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction. If any consent, approval, or authorization of any state,
municipal, or other governmental department, agency, or authority should be
necessary to effectuate any sale or other disposition of the Pledged Collateral,
or any partial disposition of the Pledged Collateral, Pledgor will execute all
such applications and other instruments as may be required in connection with
securing any such consent, approval, or authorization, and will otherwise use
his best efforts to secure the same.
     (c) Possible Restrictions on Sale of Pledged Collateral. Because of the
Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable laws or regulations, there may be legal restrictions or limitations
affecting Pledgee in any attempts to dispose of certain portions of the Pledged
Collateral in the enforcement of its rights and remedies hereunder. For these
reasons Pledgee is hereby authorized by Pledgor, but not obligated, in the event
of any Event of Default hereunder giving rise to Pledgee’s rights, to sell or
otherwise dispose of the Pledged Collateral, and after the giving of any notices
required herein, to sell all or any part of the Pledged Collateral at a private
sale, subject to an investment letter or in any other manner which will not
require the Pledged Collateral, or any part thereof, to be registered in
accordance with the Securities Act, , or other applicable rules and regulations
promulgated thereunder, or any other law or regulation, at the best price
reasonably obtainable by Pledgee at any such private sale or other disposition
in the manner mentioned above, and Pledgor specifically acknowledges that any
such disposition shall be commercially reasonable under the Code. Pledgee is
also hereby
Pledge Agreement

6



--------------------------------------------------------------------------------



 



authorized by Pledgor, but not obligated, to take such actions, give such
notices, obtain such consents, and do such other things as Pledgor may deem
required or appropriate in the event of a sale or disposition of any of the
Pledged Collateral. Pledgor clearly understands that Pledgee may at its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Collateral, or
any part or parts thereof, than would otherwise be obtainable if same were
registered and sold in the open market. Pledgor agrees (i) in the event Pledgee
shall, upon an Event of Default hereunder, sell the Pledged Collateral, or any
portion thereof, at such private sale or sales, Pledgee shall have the right to
rely upon the advice and opinion of any member firm of a National Security
Exchange (as defined in the Securities Exchange Act of 1934) or other business
or stock valuation company as to the best price reasonably obtainable upon such
private sale thereof, and (ii) that such reliance shall be conclusive evidence
that Pledgee handled such matter in a commercially reasonable manner under the
Code.
     (d) Notification. Reasonable notification of the time and place of any
public sale of the Pledged Collateral, or reasonable notification of the time
after which any private sale or other intended disposition of the Pledged
Collateral is to be made, shall be sent to Pledgor and to any other person
entitled under the Code to notice; provided, that if the Pledged Collateral
threatens to decline quickly in value or is of a type customarily sold on a
recognized market, Pledgee may sell or otherwise dispose of the Pledged
Collateral without notification, advertisement, or other notice of any kind. It
is agreed that notice sent or given not less than ten calendar days prior to the
taking of the action to which the notice relates is reasonable notification and
notice for the purpose of this Pledge Agreement.
     (e) Application of Proceeds; No Deficiency. Upon the maturity of any
instrument evidencing the Secured Indebtedness or any part thereof, whether such
maturity be by such terms of such instruments or through the exercise of any
power of acceleration, Pledgee is authorized and empowered to apply any and all
funds realized from the sale of the Pledged Collateral not previously credited
against the Secured Indebtedness first, toward the payment of the costs,
charges, and expenses, if any, incurred in the collection of such funds
hereunder, and then, toward the payment (in such order as Pledgee shall elect)
of the Secured Indebtedness, and shall pay any balance remaining to Pledgor or
as prescribed by the Code. However, in no case shall there be a deficiency held
against Pledgor under Pledgee’s power of sale hereunder because foreclosure on
the Pledged Collateral shall satisfy the Secured Indebtedness in full.
     (f) Notices. In the event that any notice is required to be given to
Pledgor with respect to any sale or liquidation of the Pledged Collateral, any
notice addressed to Pledgor at the address set forth in Section 12(g) below,
postage prepaid, deposited in the United States mail ten (10) days prior to the
date of any such intended action shall be deemed to be a sufficient and
commercially reasonable notice. Nothing contained herein shall prevent Pledgee
from giving notice in any other manner which is considered reasonable.
     SECTION 8. Authority of Pledgee. Pledgee shall have and be entitled to
exercise all such powers hereunder as are specifically delegated to Pledgee by
the terms hereof, together with such powers as are reasonably incidental
thereto. Pledgee may execute any of its duties hereunder by or through
sub-agents or employees and shall be entitled to retain counsel and to act in
reliance upon the advice of such counsel concerning all matters pertaining to
said duties. Pledgee and any affiliate, director, officer, or employee of
Pledgee shall not be liable for any action taken or omitted to be taken by them
or any of them hereunder or in connection herewith, except for their own gross
negligence or willful misconduct; nor shall Pledgee be responsible for the
validity, effectiveness, or sufficiency hereof or of any document or security
furnished pursuant hereto or in connection herewith. Pledgee shall be entitled
to rely on any communication, instrument, or document believed by it to be
genuine and correct and to have been signed
Pledge Agreement

7



--------------------------------------------------------------------------------



 



or sent by the proper person or persons. Pledgor hereby agrees to reimburse
Pledgee, on demand, for all reasonable expenses incurred by it in connection
with the administration and enforcement of this Pledge Agreement and agrees to
indemnify and hold harmless Pledgee from and against any and all liability
incurred by it hereunder or in connection herewith, unless such liability shall
be due to willful misconduct or gross negligence on the part of Pledgee. Other
than the exercise of reasonable care in the physical custody of the Pledged
Collateral while held by Pledgee, Pledgee shall have no responsibility for or
obligation or duty with respect to all or any part of the Pledged Collateral or
any matter or proceeding arising out of or relating thereto, including, without
limitation, any obligation or duty to collect any sums due in respect thereof or
to protect or preserve any rights against prior parties or any other rights
pertaining thereto, it being understood and agreed that Pledgor shall be
responsible generally for the preservation of all rights in the Pledged
Collateral. Without limiting the generality of the foregoing, Pledgee shall be
conclusively deemed to have exercised reasonable care in the custody of the
Pledged Collateral if Pledgee takes such action, for purposes of preserving
rights in the Pledged Collateral, as Pledgor may reasonably request in writing,
but no failure or omission or delay by Pledgee in complying with any such
request by Pledgor, and no refusal by Pledgee to comply with any such request by
Pledgor, shall be deemed to be a failure to exercise reasonable care.
     SECTION 9. Pledgee Appointed Attorney-in-Fact. Pledgor hereby appoints
Pledgee Pledgor’s attorney-in-fact for the purpose of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which Pledgee may deem reasonably necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, Pledgee shall have
the right and power, except and to the extent otherwise provided in
Section 6(a)(ii), to receive, endorse, and collect all checks and other orders
for the payment of money made payable to Pledgor representing any dividend or
other distribution payable or distributable in respect of the Pledged
Collateral, or any part thereof, and to give full discharge for the same.
     SECTION 10. Certain Rights Before and After an Event of Default.
     (a) Pledgee’s Responsibility for Pledged Collateral. Pledgee shall have no
duty to fix or preserve rights against prior parties to the Pledged Collateral,
and shall never be liable (except for its own gross negligence or willful
misconduct) for its failure to use diligence to collect any amount payable with
respect to the Pledged Collateral, but shall be liable only to account to
Pledgor for what it may actually collect or receive thereon.
     (b) Financing Statement. Pledgee shall have the right at any time to
execute and file this Pledge Agreement as a financing statement, but the failure
of Pledgee to do so shall not impair the validity or enforceability of this
Pledge Agreement.
     (c) Maximum Interest. Regardless of any provision contained herein, or in
any other document executed in connection herewith, Pledgee shall never be
entitled to receive, collect or apply, as interest, any amount in excess of the
maximum rate of interest permitted to be charged from time to time by applicable
law, and in the event Pledgee ever receives, collects or applies, as interest,
any such excess, such amount which would be excessive interest shall be deemed a
partial prepayment of the principal and treated hereunder as such; and, if the
principal is paid in full, any remaining excess shall forthwith be paid to
Pledgor. In determining whether or not the interest paid or payable, under any
specified contingency, exceeds the highest lawful rate, Pledgor and Pledgee
shall, to the maximum extent permitted under applicable law, (a) characterize
any nonprincipal payment as an expense, fee, or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) spread the
total amount of interest throughout the entire contemplated term of the Loan;
provided that if the indebtedness is paid and performed in full prior to the end
of the full contemplated term thereof, and if the interest
Pledge Agreement

8



--------------------------------------------------------------------------------



 



received for the actual period of existence thereof exceeds the maximum lawful
rate, Pledgor shall refund to Pledgee the amount of such excess or credit the
amount of such excess against the principal, and in such event, Pledgee shall
not be subject to any penalties provided by any laws for contracting for,
charging, or receiving interest in excess of the maximum lawful rate.
     (d) Disclosure. Pledgee is granted the right to discuss Pledgor’s affairs,
finances, and accounts with all parties to such degree as Pledgee deems
necessary or advisable to protect its security interest and/or the repayment of
the indebtedness secured hereby. Pledgor covenants to do all things necessary or
appropriate to permit Pledgee to fully exercise its rights under this paragraph.
     (e) Deposit of Proceeds. Except as expressly prescribed above, all payments
received by Pledgee with respect to the Pledged Collateral shall, at Pledgee’s
option, be deposited in a special interest bearing account at a bank (which may
be, but need not be, a trust account or escrow account maintained at Pledgee) to
be designated by Pledgee in the name of Pledgee styled “Collateral Account.”
Funds in said account are hereby assigned to Pledgee and shall be impressed with
a lien to secure the Secured Indebtedness, and shall be applied by Pledgee as
provided for above.
     (f) Payment of Expenses. At Pledgee’s option, Pledgee may (but shall not be
obligated to) discharge taxes, liens, and interest, perform or cause to be
performed, for and on behalf of Pledgor, any actions and conditions,
obligations, or covenants which Pledgor has failed or refused to perform, and
may pay for the repair, maintenance, or preservation of any of the Pledged
Collateral, and all sums so expended, including, but not limited to, reasonable
attorneys’ fees, court costs, agents’ fee or commissions, or any other costs or
expenses, shall become part of the Secured Indebtedness, shall bear interest
from the date of payment at the rates provided in the Note, shall be payable at
the place designated for payment of the Secured Indebtedness, and shall be
secured by this Pledge Agreement.
     SECTION 11. Miscellaneous.
     (a) Terms Commercially Reasonable. The terms of this Pledge Agreement shall
be deemed commercially reasonable within the meaning of the Code in effect and
applicable hereto.
     (b) Headings. The headings of articles and sections herein are inserted
only for convenience and shall in no way define, describe, or limit the scope or
intent of any provision of this Pledge Agreement.
     (c) Amendments. No change, amendment, modification, cancellation, or
discharge of any provision of this Pledge Agreement shall be valid unless
consented to in writing by the party or parties against whom enforcement is
being sought.
     (d) Assignment of Pledgee’s Rights. Pledgee shall have the right to assign
all or any portion of its rights under this Pledge Agreement to any subsequent
holder or holders of the Secured Indebtedness.
     (e) Parties in Interest. As and when used herein, the term “Pledgor” shall
mean and include Pledgor herein named and his heirs, successors and permitted
assigns, and the term “Pledgee” shall mean and include Pledgee herein named and
its successors and assigns, and all covenants and agreements herein shall be
binding upon and inure to the benefit of Pledgor and
Pledge Agreement

9



--------------------------------------------------------------------------------



 



Pledgee and their respective successors and assigns, provided that Pledgor,
without the prior written consent of Pledgee, shall have no right to assign his
rights hereunder to any other Person.
     (f) Applicable Laws. THIS PLEDGE AGREEMENT AND ALL ISSUES AND CLAIMS
ARISING IN CONNECTION WITH OR RELATING TO THE PLEDGED COLLATERAL OR THE SECURED
INDEBTEDNESS, INCLUDING BUT WITHOUT LIMITATION, ALL CONTRACT, TORT, EQUITY, OR
OTHER CLAIMS OR COUNTERCLAIMS SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS (WITHOUT CONSIDERATION OF ITS CONFLICTS OF LAWS
RULES) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. If any provision
of this Pledge Agreement is held to be invalid or unenforceable, the validity
and enforceability of the other provisions of this Pledge Agreement shall remain
unaffected.
     (g) Notices. Any notices or other communications required or permitted to
be given by this Pledge Agreement or any other documents and instruments
referred to herein must be given in accordance with Section 8 of the Note, to
the address of such party as follows:

         
 
  If to Pledgee:   MBI Financial, Inc.
 
      1845 Woodall Rogers, Suite 1225
 
      Dallas, Texas 75203
 
      Attention: President
 
       
 
  If to Pledgor:   100 Chapparal Court, Suite 100
 
      Anaheim Hills, California 92808

     (h) Obligations Absolute. All rights and remedies of Pledgee hereunder, and
all obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:
     (i) any lack of validity or enforceability of the Note or any of the other
Loan Documents or any other agreement or instrument relating to any of the
foregoing;
     (ii) any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Indebtedness, or any other amendment or
waiver of or any consent to any departure from the Note or any of the other Loan
Documents; or
     (iii) any exchange, release, or nonperfection of any interest in any
Pledged Collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Secured Indebtedness.
     (i) Counterparts. This Pledge Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of this Pledge
Agreement it shall not be necessary to produce or account for more than one such
counterpart.
     (j) ENTIRETY. THIS PLEDGE AGREEMENT AND THE NOTE EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG PLEDGOR AND PLEDGEE WITH RESPECT TO THE PLEDGE AND ASSIGNMENT OF
THE PLEDGED COLLATERAL AND THE OTHER MATTERS ADDRESSED HEREIN AND THEREIN, AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
Pledge Agreement

10



--------------------------------------------------------------------------------



 



RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED
OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS
OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
     (k) WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, PLEDGOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR THE ACTIONS OF PLEDGEE IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT
HEREOF OR THEREOF.
     (l) Waiver of Certain Claims. Pledgor hereby waives any right or claim to
consequential or punitive damages arising out of or relating to this Pledge
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby, or the actions of Pledgee in the negotiation, administration,
or enforcement hereof or thereof.
     (m) WAIVER OF NOTICE AND HEARING. PLEDGOR HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO NOTICE OR HEARING PRIOR TO SEIZURE BY PLEDGEE OF THE PLEDGED
COLLATERAL, WHETHER BY WRIT OF POSSESSION OR OTHERWISE.
     EXECUTED as of the date first above stated.

         
 
  PLEDGOR:    
 
       
 
 
 
Brett Faryniarz    

Pledge Agreement

11



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGED SHARES

                  Name of Entity   Class   Number of Shares
MBI Financial, Inc.
  common stock     294,400  

Pledge Agreement

12